                                                                           FiLEO
                                                                    L'.S Annir'"
                                                                          D|STRiCT   COURT
                                                                                 f' niv
                   IN THE UNITED STATES DISTRICT COURT                            .(>.
                   FOR THE SOUTHERN DISTRICT OF GEORGIA             oniQUnu ic   du a it
                               AUGUSTA DIVISION                                  PM 3= 17
                                                                   CLERK. ,
RICARDO MANDRELL MOBLEY,                   *                            SO. D/Str^r GA.
                                           "k


     Petitioner,                       *
                                           *     CV 118-155
     V.                                    *     (underlying CR 115-063)
                                           *


UNITED STATES OF AMERICA,              *
                                           ★


                                           ★
     Respondent.


                                     ORDER




     On September 14, 2018, Petitioner filed a motion to vacate,

set aside, or correct sentence under 28 U.S.C. § 2255.                        Because

the motion sought credit for time served, which is cognizable under

28 U.S.C. § 2241 rather than § 2255, his petition was dismissed

without prejudice.      (See Order of October 11, 2018, Doc. No. 2.)

     On November 9, 2018, the Eleventh Circuit Court of Appeals

received from Petitioner another § 2255 motion,                   which is dated

November 5, 2018; the Eleventh Circuit in turn forwarded the filing

to the Clerk of this Court, and it has been docketed in this case.

The only complaint that Petitioner seems to make in this filing is

that the Court erroneously stated that he was sentenced to "three

years of imprisonment for armed robbery" in December 2015 when, in

fact,   he   was   sentenced    to   six        years   (72   months)   for using,

carrying, and brandishing a firearm during a crime of violence,
that is, bank robbery.       The Court stands corrected on this point.

However, this does not change the result of the case, which is

that Petitioner cannot obtain the relief he seeks through a § 2255

motion.   Rather, he must file a § 2241 motion, and he must do so

in the district of his confinement - the Eastern District of

California.


     Upon the foregoing, the Clerk is directed to TERMINATE the

motion occasioned by filing the new § 2255 motion (doc. no. 4).

This case stands DISMISSED WITHOUT PREJUDICE with the proviso that

the record reflect that Petitioner was sentenced to 72 months for

using, carrying, and brandishing a firearm during a crime of
violence, that is, bank robbery, on December 1, 2015.           ^
                                                            //%
     ORDER    ENTERED   at   Augusta,   Georgia,   this    /        day   of

November, 2018.




                                        UNITED STA        DISTRICT JUDGE
